J-S08025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYHIR KHALIL WATERS                        :
                                               :
                       Appellant               :   No. 1159 MDA 2021

              Appeal from the PCRA Order Entered August 7, 2021
       In the Court of Common Pleas of Tioga County Criminal Division at
                        No(s): CP-59-CR-0000305-2019


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                              FILED: JUNE 28, 2022

        Appellant Tyhir Khalil Waters appeals from the order denying his timely

first Post Conviction Relief Act1 (PCRA) petition. Appellant contends that his

counsel at his sentencing hearing (sentencing counsel) was ineffective for

failing to object to the sentencing court’s incorrect description of the firearm

Appellant possessed, and the failure to correct the court’s misapprehension

caused the sentencing court to impose a longer sentence. We affirm.

        The record reflects that Appellant entered an open guilty plea to one

count of persons not to possess firearms,2 graded as a first-degree felony.




____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. § 6105(a)(1).
J-S08025-22



N.T., 5/29/20, at 1-2.3 On May 29, 2020, the trial court sentenced Appellant

to term of sixty to 120 months of incarceration with 365 days of credit for

time served. Id. at 33. Appellant did not file a post-sentence motion or direct

appeal.

       On February 25, 2021, Appellant filed a timely pro se PCRA petition.

The PCRA court appointed counsel, and Appellant filed a counseled amended

PCRA petition on April 29, 2021. In the amended petition, Appellant asserted

that at the sentencing hearing, the sentencing court and the district attorney

referred to the rifle as an “automatic rifle.”4 Am. PCRA Pet., 4/29/21, at 2-4.

Following a hearing, the PCRA court concluded that the errant reference to the

rifle was harmless error, and therefore, Appellant failed to establish that

sentencing counsel was ineffective. Order, 8/7/21.5 Accordingly, the PCRA
____________________________________________


3 The affidavit of probable cause indicates that Appellant was one of several
individuals engaged in an altercation at a convenience store. The individuals
fled the scene in two separate cars and police pursued them. The police
stopped both cars. Appellant was the front seat passenger of one car that
was occupied by four individuals. When the car was stopped, the attesting
officer saw a rifle next to Appellant, leaning against the console beside him,
and a loaded magazine was found in between the seat and console where
Appellant was sitting. A witness told police that the front seat passenger
pointed what the witness thought was a BB gun at the other vehicle. Aff. of
Probable Cause, 6/6/19, at 1-3.

4 The trial court said “automatic rifle” twice, and the district attorney used the
term once. N.T., 5/29/20 at 6, 12.

5 Although the order was dated August 6, 2021, the trial court docket reflects
that the order was not served on the parties until August 7, 2021. Criminal
Docket Entries, at 12. The date of entry of an order is “the day the clerk of
the court . . . mails or delivers copies of the order to the parties, . . . .”
(Footnote Continued Next Page)


                                           -2-
J-S08025-22



court denied Appellant’s petition. Id. Appellant filed a timely notice of appeal,

and both the PCRA court and Appellant complied with Pa.R.A.P. 1925.

       On appeal, Appellant raises the following issue:

       Did the PCRA court err when it concluded that the sentencing
       court’s repeated and inaccurate mischaracterization of an AR-15
       as an automatic rifle was a harmless error, even though the
       sentencing court specifically referenced the nature of the weapon
       as weighing against mitigation, and the sentencing court may
       have imposed a harsher sentence based on a mistaken belief that
       [Appellant] possessed a far more dangerous and unusual weapon
       than was in fact the case?

Appellant’s Brief at 4 (formatting altered).6                Appellant contends that

sentencing     counsel’s     failure    to     object   to   the   sentencing   court’s

misapprehension regarding the type of rifle and erroneous description

constituted ineffective assistance of counsel. Id. at 9-12. Appellant asserts

that the trial court “appears to have been under a misapprehension regarding

a fact directly relevant to the seriousness of the crime, and sentencing counsel

____________________________________________


Pa.R.A.P. 108(a)(1), (d)(1). Accordingly, we refer to the order using August
7, 2021.

6 Although Appellant argues ineffectiveness in his appellate brief, his Rule
1925(b) statement and question presented in his brief is a bare assertion that
the PCRA erred in concluding that the sentencing court’s reference to
Appellant’s firearm was harmless error. We note that relief is statutorily
limited under the PCRA, and a vague Rule 1925(b) statement may result in
waiver. See, e.g., Commonwealth v. Fowler, 930 A.2d 586, 593 (Pa.
Super. 2007) (noting that challenges to the discretionary aspects of
sentencing are not cognizable under the PCRA); see also Commonwealth
v. Pukowsky, 147 A.3d 1229, 1236 (Pa. Super. 2016) (explaining that a
vague Rule 1925(b) statement may result in waiver). However, Appellant’s
imprecise Rule 1925(b) statement does not preclude our review, and we
decline to find waiver.

                                             -3-
J-S08025-22



failed to correct such misapprehension.” Id. at 9. Appellant points out that

the sentencing judge said: “. . . apparently these were pretty substantial

firearms; AR, I believe that means automatic rifle.” Id. at 10 (quoting N.T.,

5/29/20, at 6). Appellant notes that the sentencing court continued:

        . . . that unnerves me because you’re - what you’re saying to me
        is, I’ve got a young man here that is on drugs to the point that he
        doesn’t know [what] he is doing, but he’s in possession or access
        of automatic rifles. That, that, that takes me to, that takes me to
        a land I don’t want to go to.

Appellant’s Brief at 10 (quoting N.T., 5/29/20, at 6).

        The Commonwealth argues that whether Appellant was in possession of

an automatic rifle as opposed to a semi-automatic rifle did not impact the

sentence, and any error was harmless. Commonwealth Brief at 8-10. The

Commonwealth points out that there were only passing references to the type

of firearm. Id. at 8. Whether the rifle Appellant pled guilty to possessing was

automatic or semi-automatic had no impact on the sentence imposed. Id. at

8-10.

        We begin our discussion by setting forth our standard of review:

        [O]ur standard of review from the denial of a PCRA petition is
        limited to examining whether the PCRA court’s determination is
        supported by the evidence of record and whether it is free of legal
        error.    The PCRA court’s credibility determinations, when
        supported by the record, are binding on this Court; however, we
        apply a de novo standard of review to the PCRA court’s legal
        conclusions.

        Furthermore, to establish a claim of ineffective assistance of
        counsel, a defendant must show, by a preponderance of the
        evidence, ineffective assistance of counsel which, in the
        circumstances of the particular case, so undermined the truth-

                                       -4-
J-S08025-22


      determining process that no reliable adjudication of guilt or
      innocence could have taken place. The burden is on the defendant
      to prove all three of the following prongs: (1) the underlying claim
      is of arguable merit; (2) that counsel had no reasonable strategic
      basis for his or her action or inaction; and (3) but for the errors
      and omissions of counsel, there is a reasonable probability that
      the outcome of the proceedings would have been different.

      We have explained that a claim has arguable merit where the
      factual averments, if accurate, could establish cause for relief.
      Whether the facts rise to the level of arguable merit is a legal
      determination.

      The test for deciding whether counsel had a reasonable basis for
      his action or inaction is whether no competent counsel would have
      chosen that action or inaction, or, the alternative, not chosen,
      offered a significantly greater potential chance of success.
      Counsel’s decisions will be considered reasonable if they
      effectuated his client’s interests. We do not employ a hindsight
      analysis in comparing trial counsel’s actions with other efforts he
      may have taken.

      Prejudice is established if there is a reasonable probability that,
      but for counsel’s errors, the result of the proceeding would have
      been different. A reasonable probability is a probability sufficient
      to undermine confidence in the outcome.

      Boilerplate allegations and bald assertions of no reasonable basis
      and/or ensuing prejudice cannot satisfy a petitioner’s burden to
      prove that counsel was ineffective. Moreover, a failure to satisfy
      any prong of the ineffectiveness test requires rejection of the
      claim of ineffectiveness.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and formatting altered). Additionally:

      [a] defendant raising a claim of ineffective assistance of counsel
      is required to show actual prejudice; that is, that counsel’s
      ineffectiveness was of such magnitude that it could have
      reasonably had an adverse effect on the outcome of the
      proceedings. [Commonwealth v.] Pierce, 527 A.2d [973,] 977
      [(Pa. 1987)]. This standard is different from the harmless error
      analysis that is typically applied when determining whether the
      trial court erred in taking or failing to take certain action. The

                                     -5-
J-S08025-22


      harmless error standard, as set forth by this Court in
      Commonwealth v. Story, 383 A.2d 155, 164 (Pa. 1978), states
      that whenever there is a reasonable possibility that an error might
      have contributed to the conviction, the error is not harmless. This
      standard, which places the burden on the Commonwealth to show
      that the error did not contribute to the verdict beyond a
      reasonable doubt, is a lesser standard than the Pierce prejudice
      standard, which requires the defendant to show that counsel’s
      conduct had an actual adverse effect on the outcome of the
      proceedings.     This distinction appropriately arises from the
      difference between a direct attack on error occurring at trial and
      a collateral attack on the stewardship of counsel. In a collateral
      attack, we first presume that counsel is effective, and that not
      every error by counsel can or will result in a constitutional violation
      of a defendant’s Sixth Amendment right to counsel. Pierce,
      supra.

Commonwealth v. Spotz, 84 A.3d 294, 315 (Pa. 2014) (quoting

Commonwealth v. Gribble, 863 A.2d 455, 472 (Pa. 2004)) (some

formatting altered).

      Our review reflects that the PCRA court conceded that the sentencing

court erroneously used the term automatic rifle.           Supp. PCRA Ct. Op.,

10/25/21, at 1.    However, the PCRA court concluded that the error was

harmless. Id. The PCRA court explained that it was Appellant’s active role in

picking up the firearm, not the “firing capacity or dangerousness” of the rifle

that prevented the sentencing court from imposing a lesser sentence. Id. at

1-2. Therefore, the PCRA court found that Appellant failed to establish a claim

of ineffective assistance of counsel. Id. at 2.

      After review, we note that aside from Appellant’s argument, there is no

indication that the description or type of firearm that Appellant possessed had

any impact on the sentence imposed. The record reveals that at the start of


                                       -6-
J-S08025-22



the sentencing hearing, the sentencing court informed Appellant that the

offense gravity score (OGS) was eleven and Appellant’s prior record score

(PRS) was four. N.T., 5/29/20, at 3. The sentencing court explained that

Appellant was pleading guilty to a first-degree felony charge.        Id.   The

sentencing court then explained that the grade of the offense, in combination

with the OGS and Appellant’s PRS, resulted in a minimum sentence of between

sixty and seventy-eight months under the Sentencing Guidelines. Id. The

sentencing court clarified that when Appellant picked up the firearm, he was

not a passive passenger in a car with firearms, he became an active

participant, and that fact “extinguishes or goes to extinguish . . . mitigation

that [the sentencing court] might have been willing to give him.” Id. at 16.

Ultimately, the sentencing court imposed a sentence with a minimum of sixty

months and a maximum of 120 months of incarceration, which is at the lowest

end of the standard range of the Sentencing Guidelines. See N.T., 5/29/20,

at 33; see also 204 Pa.Code § 303.16(a) (Basic Sentencing Matrix).7

       The record reflects the extensive discussion about the standard-range

sentence before sentence was imposed. N.T., 5/29/20, at 26. The sentencing

court explained that Appellant’s first-degree felony charge, in conjunction with

Appellant’s PRS, formed the basis for imposing the sentence of sixty months,

which is the low end of the standard sentencing range. Id. The sentencing

____________________________________________


7 Indeed, a sentence of seventy-eight to 156 months would have been a
standard-range sentence. See 204 Pa.Code § 303.16(a).


                                           -7-
J-S08025-22



court detailed that the grading of the offense impacted the standard-range

sentence, and if Appellant had been charged with a second-degree felony or

a third-degree felony, a lower standard-range sentence would have been

imposed. Id. We note that throughout the entire proceeding, the sentencing

court discussed sentencing at the lowest end of the standard range of the

Sentencing Guidelines. Id. at 18-33.

      We conclude that Appellant received the instant sentence based on the

sentencing court’s consideration of multiple factors including Appellant’s PRS

and criminal history which prohibited Appellant from possessing a firearm, and

that Appellant pled guilty to the underlying crime graded as a first-degree

felony. Even if sentencing counsel objected to the description of the firearm,

it is unlikely that the result of the sentencing proceeding would have been

different. There is no evidence that the type of the firearm affected Appellant’s

guilty plea to the possession of a firearm that was prohibited to him due to his

felony record. Nor does the record support Appellant’s claim that the type of

firearm affected his sentencing which was imposed at the lowest end of the

standard range of the Sentencing Guidelines.        Indeed, the OGS was not

dependent on the type of firearm that Appellant illegally possessed. As the

sentencing court stated, an important consideration was Appellant’s active




                                      -8-
J-S08025-22



role in handling the firearm, not the type of firearm, that supported the

sentence. Id. at 16.8

       On this record, we agree with the PCRA court’s conclusion that the

erroneous description of Appellant’s firearm was harmless and therefore, there

was no prejudice to Appellant.           Supp. PCRA Ct. Op., 10/25/21, at 1-2.

Because Appellant has not established prejudice, his claim of ineffective

assistance of counsel fails and no relief is due. See Sandusky, 203 A.3d at

____________________________________________


8  The dissent posits that we have “minimized the seriousness” of the
sentencing court’s misstatements. Dissenting Mem., at 1. As noted, the trial
court used the term “automatic” to describe Appellant’s AR-15, which is a
semi-automatic weapon. See N.T., 5/29/20, at 6. Without discussing the
singular term “automatic,” the dissent proceeds to quote language from the
Supreme Court of the United States which explains the distinction between a
“fully automatic” weapon and a “semi-automatic” weapon. Dissenting Mem.
at 1-3 (citing Staples v. U.S., 511 U.S. 600, 603 (1994)). In Staples, the
Court stated the level of proof that was required to establish that a firearm
falls within the statutory definition of a “machine gun,” a fully automatic
firearm. Staples, 511 U.S. at 602. However, in the case at bar, the
sentencing court never referred to Appellant’s firearm as “fully automatic” or
as a “machine gun.” Additionally, we point out that referring to a semi-
automatic weapon as “automatic,” is not uncommon.                      See, e.g.,
Commonwealth v. Almodovar, 2022 WL 122614, at *1 (Pa. Super. filed
Jan. 13, 2022) (unpublished mem.).             Moreover, despite the dissent’s
suppositions, it is clear that Appellant failed to establish that the result of the
sentencing hearing would have been different if counsel had objected to the
term “automatic” and pointed out to the sentencing court that the weapon
was “semi-automatic” as opposed to “automatic.” Indeed, neither the
dissent’s position that semi-automatic weapons are regularly utilized by
civilians, nor the rate of fire for an AR-15 were factors that could increase or
decrease the applicable Sentencing Guidelines for 18 Pa.C.S. § 6105(a)(1).
Finally, because Appellant received a sentence at lowest end of the standard
range, we presume that his sentence was reasonable.                    See, e.g.,
Commonwealth v. Fowler, 893 A.2d 758, 767 (Pa. Super. 2006). Pursuant
to our standard of review, we do not find that the PCRA court erred in denying
Appellant relief.

                                           -9-
J-S08025-22



1043-44; see also Spotz, 84 A.3d at 315. For these reasons, we affirm the

PCRA court’s order.

     Order affirmed.

     Judge McCaffery joins the memorandum.

     Judge Bowes files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/28/2022




                                 - 10 -